Case 1:19-cv-01203-BAH Document 12 Filed 08/13/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DANIEL WARREN, i CASE NO: 1:19-cv-01203-BAH
Plaintiff, y
Leave to fille GRANTED

" Art tel

SECURITIES EXCHANGE COMMISSION: Beryl A. Howell Date of, 3 |e 29
Defendant. ; Chief Judge
United States District Court

REQUEST FOR ENTRY OF DEFAULT

TO: Clerk of Court for the District of Columbia:

Please enter default the default of Defendant Securities Exchange Commission for failure
to plead or otherwise defend as provided by the Federla Rules of Civil Procedure, as appears

from the attched declaration of Daniel Warren.

s/ Daniel Warren, Plaintiff Date: OhugHt b ; 2-0) 5
NL6620

SCI Pheonix
1200 Mokychic Drive
Collegeville, PA 19426

RECEIVED

AUG 13 2019

CHAMBERS OF
BERYL A. HOWELL f
U.S. DISTRICT COURT FOR }
THE DISTRICT OF COLUMBIA i
j

So rn eee
GEChivED
“hob Roay

{-——

   

| | AUG 8909

1
Fs since
neela D. Caesar, Clerk of Court
U.S. District Court District of Columbha

 
Case 1:19-cv-01203-BAH Document 12 Filed 08/13/19 Page 2 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DANIEL WARREN, : CASE NO: 1:19-cv-01203-BAH
Plaintiff, ;

VS.

SECURITIES EXCHANGE COMMISSION:
Defendant.

DECLARATION IN SUPPORT OF ENTRY OF DEFAULT

Plaintiff, Daniel Warren states:

1. lam the pro se Plaintiff in the above-entitled matter.

2. The Defendant Securities Exchange Commission was served with a copy of the

summons and complaint as appears from the proof of service on file.

3. The Court granted the Defendant Securities Exchange Commission and extension of

time to respond to the complaint by July 26, 2019.

3. The Defendant Securities Exchange Commission has not filed or served an answer or

taken other actions as may be permitted by law and has passed the due date to respond or answer.

Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is true and

correct,

EA i
K aniel Jed te cat ae Date: Cue b } 20 [ 4

NL6620

SCI Pheonix

1200 Mokychic Drive
Collegeville, PA 19426
Case 1:19-cv-01203-BAH Document 12 Filed 08/13/19 Page 3 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DANIEL WARREN, ; CASE NO: 1:19-cv-01203-BAH
Plaintiff, :

vs.

SECURITIES EXCHANGE COMMISSION:
Defendant. :

DECLARATION IN SUPPORT OF REQUEST FOR DEFAULT JUDGMENT

Plaintiff Daniel Warren states:
1. lam the plaintiff in the above-entitled matter.

2. The amount due plaintiff from defendant Securities Exchange Commission is:

a) Value of legal papers $350.00
b) Cost of acquiring CUSIP# and other information $150.00
c) Postage, paper, and copying $28.58
d) Award of fees and costs $1400.00
TOTAL $1928.58

3. Order Defendant Securities Exchange Commission to produce the requested

documents from the FOIA request.
4. The default of the defendant has been entered for failure to appear in this action.

5. The amount listed above is due and owing and no part has been paid or has any

documents been produced.

6. The costs sought to be recovered and documents to be produced have occurred in this
action.

7. The defendant is not in the military service as shown by the attached declaration.

|
Case 1:19-cv-01203-BAH Document 12 Filed 08/13/19 Page 4 of 7

Pursuant to 28 U.S.C. §, I declare under the penalty of perjury that the foregoing is true and

correct.

s/ slosl | Plaintiff Date: Quad le , KY
NL6620

SCI Pheonix

1200 Mokychic Drive

Collegeville, PA 19426
Case 1:19-cv-01203-BAH Document 12 Filed 08/13/19 Page 5 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DANIEL WARREN, CASE NO: 1:19-cv-01203-BAH
Plaintiff,

VS.

SECURITIES EXCHANGE COMMISSION:
Defendant.

DECLARATION AS TO MILITARY SERVICE

Daniel Warren states:

1. I am the pro se plaintiff in the above-entitled matter. I make this declaration pursuant

to the requirements of the Soldiers' and Sailors' Civil Relief Act, 50 U.S.C., Appendix § 520.

2. The Defendant Securities Exchange Commission is a government agency and based on
that fact, plaintiff is convinced that Defendant Securities Exchange Commission is not in the

military service of the United States.

Pursuant to 28 U.S.C. §, I declare under the penalty of perjury that the foregoing is true and

correct.

Q.0 \ Ce
s/ Sel LA Plaintiff Date: Guzst ly , 0 L5

NL6620

SCI Pheonix

1200 Mokychic Drive
Collegeville, PA 19426
Case 1:19-cv-01203-BAH Document 12 Filed 08/13/19 Page 6 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DANIEL WARREN, : CASE NO: 1:19-cv-01203-BAH
Plaintiff, :

VS.

SECURITIES EXCHANGE COMMISSION
Defendant.

JUDGMENT

Defendant Securities Exchange Commission having failed to plead or otherwise defend in
this action and default having been entered, Now upon application of the plaintiff and upon
declaration that the defendant is indebted to plaintiff in the sum of $1928.58 and to produce all
requested documents in FOIA, that defendant has been defaulted for failure to appear and that the
defendant is not an infant or incompetent person, and is not in the military service of the United

States, it is hereby

ORDERED, ADJUDGED, AND DECREED that plaintiff recover $1928.58 and all

requested documents in FOIA request.

Clerk Date:
Case 1:19-cv-01203-BAH Document 12 Filed 08/13/19 Page 7 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DANIEL WARREN, : CASE NO: 1:19-cv-01203-BAH
Plaintiff, :

vs.

SECURITIES EXCHANGE COMMIS SION:
Defendant. :

CERTIFICATE OF SERVICE

I, hereby certify that a ture and correct copy of the foregoing motions were mailed by way of first

class United States mail to the below persons:

Securities Exchange Commission Office of General Counsel
Station Place Attn: carin M. Cozza

100 F. Street 100 F. Street

Washington, DC 20549-2465 Washington, DC 20549-2465

el Nia as. |
s/ Daniel Warren, Plaintiff Date: CQugu lo, HAY
NL6620

SCI Pheonix
1200 Mokychic Drive
Collegeville, PA 19426
